             Case 1:18-cr-00104-DAD-BAM Document 23 Filed 09/09/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-cr-00104-DAD-BAM

11              Plaintiff,
                                                          STIPULATION AND ORDER TO
12      v.                                                CONTINUE STATUS CONFERNCE

13   AURORA CUARA

14              Defendant.

15

16                                           BACKGROUND

17           This matter is set for further status conference on September 14, 2020. Doc. 21. On

18 August 28, 2020, the Court issued a minute order directing the parties to submit a joint status
19 report or a stipulation to continue the matter. Any joint status report was required to “inform[]

20 the court of the status of the case, including whether any change of plea is anticipated, a

21 proposed date for a status conference or change of plea, and whether defendant agrees to exclude

22 time to the next date.” Id.

23           The parties hereby submit the following stipulation to continue the status conference.

24                            STIPULATION AND [PROPOSED] ORDER

25           The parties stipulate and agree that since the previous status conference, they have

26 attempted to perform additional investigation. As part of that investigation, the parties believe it
27 is necessary to conduct additional interviews with witnesses. During the time of the COVID-19

28 pandemic, such interviews have become more difficult to accomplish, and the lead FBI agent

29                                                    1
30
           Case 1:18-cr-00104-DAD-BAM Document 23 Filed 09/09/20 Page 2 of 3


 1 assigned to the matter was absent for a portion of the time on a detail assignment. The parties

 2 anticipate that a further status conference in approximately 60 days would allow enough time to

 3 accomplish this investigation and to incorporate it in their plea negotiations.

 4          The parties are hopeful that a change of plea will occur in this case, but the terms of any

 5 plea agreement will be affected by the further investigation they are undertaking.

 6          The parties propose a further status conference on or after November 16, 2020. The

 7 parties agree that time should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161,

 8 because the interest of the public and of the defendant in a speedy and public trial are

 9 outweighed by the need for defense preparation, plea negotiation, and continuity of counsel.

10

11                                                                Respectfully submitted,

12                                                                McGREGOR W. SCOTT

13                                                                United States Attorney

14

15 DATED: September 9, 2020                                       By:/s/ Michael G. Tierney      _

16                                                                Michael G. Tierney
                                                                  Assistant United States Attorney
17

18
19 DATED: September 9, 2020                               By:     /s/ Marc Days___________
20                                                                March Days
21                                                                Attorney for Aurora Cuara

22

23

24

25

26
27

28

29                                                    2
30
           Case 1:18-cr-00104-DAD-BAM Document 23 Filed 09/09/20 Page 3 of 3


 1                                              ORDER

 2
            The status conference currently set for September 14, 2020 is continued to November 9,
 3
     2020 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time will be excluded
 4
     under the Speedy Trial Act, 18 U.S.C. § 3161, because the interest of the public and of the
 5
     defendant in a speedy and public trial are outweighed by the need for defense preparation, plea
 6
     negotiation, and continuity of counsel.
 7
     IT IS SO ORDERED.
 8

 9      Dated:     September 9, 2020                         /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                   3
30
